Name: Council Regulation (EC) No 1439/2001 of 10 July 2001 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 28 February 2001 to 27 February 2004
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs
 Date Published: nan

 Avis juridique important|32001R1439Council Regulation (EC) No 1439/2001 of 10 July 2001 on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 28 February 2001 to 27 February 2004 Official Journal L 193 , 17/07/2001 P. 0001 - 0002Council Regulation (EC) No 1439/2001of 10 July 2001on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 28 February 2001 to 27 February 2004THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) In accordance with the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros(2), the two parties held negotiations to determine amendments or additions to be made to the Agreement at the end of the period of application of the Protocol attached to it.(2) As a result of those negotiations, a new Protocol setting out the fishing opportunities and financial contribution provided for in the above Agreement for the period from 28 February 2001 to 27 February 2004 was initialled on 13 December 2000.(3) It is in the Community's interest to approve that Protocol.(4) The method of allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the said Agreement,HAS ADOPTED THIS REGULATION:Article 1The Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period from 28 February 2001 to 27 February 2004 (hereinafter "the Protocol") is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation.(3)Article 2The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:(a) Tuna seiners:>TABLE>(b) Surface longliners:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities set out in the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community.Article 4This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2001.For the CouncilThe PresidentD. Reynders(1) Opinion delivered on 14 June 2001 (not yet published in the Official Journal).(2) OJ L 137, 2.6.1988, p. 19.(3) See page 19 of this Official Journal.